SHARPE, J.
A judge granting a new1 trial is matter of record in the trial court, and on appeal therefrom the judgment should appear either in the transcript of the record proper, or be set out in the bill of exceptions in accordance with section 434 of the Code of 1896. Nowhere in the transcript submitted on this appeal is there such a judgment set out. The statement contained in the bill of exceptions that “the court granted said motion and set aside the verdict of the jury and granted the defendant a new trial,” is insufficient to present a judgment for review.
Therefore, the appeal must be dismissed.